Citation Nr: 1604526	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that the Veteran's original VA Form 9 is missing from the record.  A memorandum dated December 15, 2014, requesting a copy of the VA Form 9, was sent to the Veteran's representative.  Unfortunately, the Veteran's representative did not have a copy.  Nonetheless, the Veterans Appeals Control Locator System lists the receipt of the VA Form 9 as October 26, 2012, which was within 60 days of the mailing of the Statement of the Case (SOC) in August 2012.  The RO has also indicated this date in documents certifying the appeal to the Board.  Therefore, although a VA Form 9 stamped as received on that date is not found in the claims file, the Board concludes that one was received by VA and that the appeal is properly before the Board.

In August 2015, the Veteran and his spouse testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.  At the hearing, the Veteran was afforded an opportunity to submit a medical opinion relating his current hearing loss and tinnitus to his military service, and the record was therefore held open for 60 days.  However, to date, no additional medical evidence has been submitted or furnished by the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

At the outset, the Board notes that the report of a June 2011 VA examination establishes that the Veteran has bilateral hearing loss and tinnitus for VA purposes.  However, the Board concludes that additional evidentiary development is necessary before a decision can be reached on the merits of the claims for the reasons set forth below.

With regard to bilateral hearing loss, the Board finds that there is some question as to whether the Veteran experienced acoustic trauma in service.  The Veteran contends that his hearing loss is a result of noise exposure while serving in the military.  In particular, he reports noise exposure from traveling in a personnel carrier and from his presence in mechanic-diesel areas, where there was noise from fueling and repairs.  However, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of a unit supply specialist, which has a low probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Nonetheless, for the purposes of developing the record only, the Board will take the Veteran's statements regarding noise exposure from traveling in a personnel carrier and being in mechanical-diesel areas as being credible to establish that the Veteran may have had some noise exposure in service. 

A review of the Veteran's service treatment records (STRs) shows that he had some indication of hearing loss in service.  In pertinent part, audiometric testing conducted as part of a March 15, 1979 Report of Hearing Conservation Serial Audiograms demonstrated that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
5
15
15
LEFT
30
20
10
15
15

However, the Veteran's March 6, 1979 separation examination report included results of an audiogram, taken less than two weeks prior, that recorded his auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
0
LEFT
15
10
0
0
0

Moreover, the most recent VA audiograms taken in July 2010 (auditory threshold at 500 Hertz was 20 decibels for both ears) and June 2011 (auditory threshold at 500 Hertz was 20 decibels for the left ear and 15 decibels for the right ear) show normal acuity levels at 500 Hertz in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Therefore, although there is some indication of hearing loss at 500 Hertz in March 1979 in both ears, recent audiogram results, showing improved hearing acuity at 500 Hertz, raise questions as to whether any hearing loss experienced in service was a permanent condition or whether the March 15, 1979 audiogram even establishes that the Veteran in fact experienced hearing loss in service.  The Board notes that the June 2011 VA examiner acknowledged the low frequency hearing loss at 500 Hertz shown in the March 15, 1979 audiogram, stating that such hearing loss is not noise-induced because "[t]rue noise induced hearing loss will show threshold shifts in the high frequencies."  However, the fact remains that there is a showing of hearing loss in service, whether noise-induced or relating to something else, for VA compensation purposes, at least as to the right ear.

Regarding the etiology of the Veteran's current hearing loss, the Veteran was afforded a VA audiology examination in June 2011.  The examiner provided an etiology opinion wherein she cited to a study comparing the prevalence and degree of hearing loss among male veterans and non-veterans aged 49 to 92 years.  The authors of that study found that veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss is likely to increase or worsen with age.  The examiner stated that it would therefore be difficult to attribute the Veteran's current hearing impairment solely to the Veteran's claimed noise exposure without considering other factors affecting hearing loss, such as "aging, various health issues and history of noise exposure from occupational and recreational activities 32 years after his military service."  The examiner additionally noted the following: the Veteran's enlistment audiogram indicating hearing to be within normal limits from 500 Hertz to 6000 Hertz for both ears; the Veteran's last in-service audiogram showing hearing to be within normal limits from 1000 Hertz to 6000 Hertz, with the exception of a mild loss at 500 Hertz for both ears; comparisons of available in-service audiograms with the enlistment audiogram, showing no significant threshold shifts in the high frequencies; and the Veteran not seeking help for his hearing difficulties until 2010, over 31 years after his military service.  The examiner then opined that based upon available information from the Veteran's claims folder and the study mentioned above, "the etiology of [the Veteran's] current hearing loss due to noise exposure during his military service cannot be established or ruled out."  However, the examiner followed that statement with the following: "[The Veteran's] claim of hearing loss is not due to noise exposure during his military service."  

Here, the examiner provides inconsistent statements concerning the etiology of the Veteran's current hearing loss, presenting in essence, no opinion as to nexus.  More specifically, it is unclear if the examiner is stating that she is unable to provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation or whether she is conclusively opining that the Veteran's current hearing loss is not related to service.  Hence, the bases for her opinion and stated reasoning for her conclusion are not entirely clear, as they are ambiguous as to which conclusion they are supporting.  Clarification is therefore necessary.  Based on the foregoing, the Board finds that the examiner's opinion is inadequate and the Veteran's claim for hearing loss must be remanded to obtain an addendum medical opinion. 

Additionally, as to the Veteran's claim for tinnitus, the June 2011 examiner stated that "[t]he etiology of tinnitus is at least as likely as not secondary to presence of a measurable hearing loss."  The examiner also said the following: "If the etiology of hearing loss is service related, the etiology of tinnitus is at least as likely as not related to noise exposure during military service."  The examiner noted that "[m]ilitary medical records in the C-File provided did not indicate complaint or treatment of tinnitus."  Therefore, the examiner concluded that "the etiology of [the Veteran's] current complaint of tinnitus is not due to noise exposure during military service." 

Here, the examiner directly links the Veteran's tinnitus to the Veteran's hearing loss.  As the claim for tinnitus is therefore intertwined with the claim for hearing loss being remanded, the Board finds that a remand is also necessary for the tinnitus claim to adjudicate it at the same time as the hearing loss claim.  Moreover, the examiner did not comment or appear to take into account the Veteran's lay statements regarding the onset of tinnitus in service, and instead improperly relied on the lack of recorded complaints in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding an examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Based on the foregoing, the Board finds that the examiner's opinion is also inadequate, and the Veteran's claim for tinnitus must also be remanded to obtain an addendum medical opinion.

Furthermore, upon review of the record, it appears that not all of the Veteran's VA medical treatment records are contained in the claims file.  In the August 2012 SOC, the RO noted that it considered specific evidence in deciding the claimed issues, including "[t]reatment reports, out patient treatment records from VA Medical Center, Loma Linda/Rancho Cucamonga CBOC (electronic review via VVA), from September 1, 2009 through May 7, 2012."  Notably, the electronic VA medical records in the Virtual VA claims file start in August 10, 2010.  Records between September 1, 2009 and August 10, 2010 that were considered by the RO are not in the claims file.  In addition, in the June 2011 VA audiology examination report, the examiner references a July 8, 2010 outpatient audio examination at Loma Linda VA Medical Center.  The examiner provides the findings of this examination in her report.  However, this examination is not in the claims file.  Because it appears that the Board does not have a complete record before it, the claims must also be remanded so that any missing VA treatment records may be associated with the claims file.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should obtain all of the Veteran's VA treatment records not already associated with the claims file, including those dated between September 1, 2009 and August 10, 2010 that were considered in the SOC and the July 8, 2010 audio examination that was referenced by the examiner in her June 2011 VA audiology examination report.

2.  The AOJ should arrange for the Veteran's case to be returned to the examiner who examined the Veteran in June 2011.  After considering the pertinent information in the record in its entirety, the examiner should provide an addendum opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service.

In so concluding, the examiner must consider the March 15, 1979 audiogram indicating hearing loss at 500 Hertz and the current VA audiograms demonstrating improved hearing acuity at 500 Hertz.  The examiner should discuss whether any hearing loss present in service was permanent or temporary and whether the March 15, 1979 audiogram indicates any hearing loss.  The examiner should also discuss the impact of the Veteran's alleged in-service noise exposure and take into consideration the lay statements of record concerning the claimed onset and any continuity of hearing loss.  If the examiner's opinion regarding nexus remains negative, she is requested to explain what a standard threshold shift is, and why the lack thereof in the higher frequencies as opposed to the lower frequencies weighs against a finding that the Veteran's current hearing loss is related to service.  A complete rationale should be provided for each opinion offered.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in service or is otherwise related to his military service.  In so concluding, the examiner must discuss the impact of the Veteran's alleged in-service noise exposure, and take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms, to specifically include the Veteran's assertion that tinnitus first manifested in service.  The examiner should also consider whether the Veteran's tinnitus is attributable to his hearing loss.  A complete rationale for each opinion offered should be provided.

If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(If the June 2011 VA examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA audiologist who should then be requested to provide answers to the questions posed above.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




